Citation Nr: 1644682	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  12-08 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than June 16, 2011, for the grant of service connection for an acquired psychiatric disorder.

2.  Entitlement to a disability rating greater than 50 percent prior to July 20, 2012, for an acquired psychiatric disorder, to include major depressive disorder and paranoid schizophrenia ("acquired psychiatric disorder").  

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due exclusively to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to October 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a June 2015 decision, the Board added the TDIU issue to the appeal under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also recharacterized the psychiatric disorder claim as a claim for an acquired psychiatric disorder under Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board then denied the issues on appeal.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  The June 2015 Board decision also addressed of a right eye disorder, but that issue was not appealed to the Court.  In a January 2016 Joint Motion for Remand (JMR), the parties requested that the Court vacate the Board's June 2015 denials of the issues currently on appeal.  In a February 2016 Order, the Court granted the parties' JMR.  The issues were then remanded to the Board for appropriate action.

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the June 2013 Statement of the Case (SOC), additional pertinent lay and medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in September 2016.  38 C.F.R. §§ 20.800, 20.1304 (2015).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 
FINDINGS OF FACT

1.  The Veteran separated from the active service in October 1971.

2.  On September 10, 1974, the Veteran first raised a claim of entitlement to service connection for an acquired psychiatric disorder.

3.  In a March 1975 rating decision, the RO denied the claim of entitlement to service connection for an acquired psychiatric disorder; the Veteran did not perfect an appeal as to that decision.

4.  In an April 1980 rating decision, the RO denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for an acquired psychiatric disorder; although the Veteran initiated an appeal by filing a Notice of Disagreement (NOD), followed by the issuance of an SOC, he did not perfect an appeal as to that decision by filing a timely substantive appeal.

5.  On June 16, 2011, the Veteran filed a claim to reopen the previously denied claim of service connection for an acquired psychiatric disorder.

6.  New and relevant service treatment records (STRs) were received from the service department since the April 1980 rating decision.

7.  The record evidence shows that the Veteran has experienced an acquired psychiatric disorder since he filed his original service connection claim on September 10, 1974.

8.  From September 10, 1974, to July 19, 2012, the Veteran's acquired psychiatric disorder has been manifested by symptoms that more nearly approximate total occupational and social impairment.

9.  In light of the assignment of a schedular 100 percent disability rating for the Veteran's service-connected acquired psychiatric disorder extending from September 10, 1974, his claim for a TDIU is rendered moot.

CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 10, 1974, for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156(c) (2015); Vigil v. Peake, 22 Vet. App. 63 (2008).

2.  The criteria for an initial rating of 100 percent from September 10, 1974, to July 19, 2012, for the acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2015).

3.  The claim of entitlement to a TDIU is moot in light of the award of a total disability evaluation for the service-connected acquired psychiatric disorder, extending from September 10, 1974.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  


I.  VA's Duties to Notify and Assist

In light of the fully favorable determination regarding the claims, no further discussion of compliance with VA's duty to notify and assist is necessary.  

II.  Earlier Effective Date Claim

The Veteran seeks an effective date earlier than June 16, 2011, for the grant of service connection for the acquired psychiatric disorder.

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Initially, the Board notes that the Veteran separated from the active service in October 1971.  It is not in dispute that he did not raise a claim of entitlement to service connection for a psychiatric disorder within one year of discharge.  Therefore, assignment of an effective date back to the day following the date of discharge from active service is not possible.

The Veteran originally filed a claim for service connection for an acquired psychiatric disorder on September 10, 1974.  The RO denied the claim in a March 1975 rating decision.  The Veteran was informed of that decision and of his appellate rights in a letter from the RO the following month.  The Veteran did not enter a NOD within one year from the date that the RO mailed notice of the rating decision.  38 C.F.R. § 3.156(b).  Accordingly, the March 1975 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.1103. 

The Veteran submitted a request to reopen the claim of service connection for an acquired psychiatric disorder in April 1980.  The RO denied the new and material evidence claim in an April 1980 rating decision.  The Veteran was informed of that decision and filed a NOD in June 1980.  That same month, the RO issued a SOC.  The Veteran did not perfect his appeal by filing a VA Form 9 or statement in lieu thereof within 60 days of the issuance of the SOC or during the one-year appeal period following the issuance of the rating decision.  See 38 C.F.R. §§ 20.200, 20.202 (2015).  Therefore, the June 1980 rating decision is final as to the denial of service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).

On June 16, 2011, the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  

New and relevant STRs were received from the service department following the April 1980 rating decision.  These STRs were obtained for the purpose of development of the Veteran's claim of entitlement to service connection for acquired psychiatric disorder.  Specifically, in June 2011, the National Personnel Records Center (NPRC) provided a letter to the Veteran stating that additional STRs had been provided to VA.  The letter did not state which specific STRs were provided to VA, and the current STR folder in the claims file do not contain a received date stamp on them.  The newly obtained STRs contained a July 1971 STR that diagnosed the Veteran with chronic depression.  Both the March 1975 and the April 1980 rating decision made no mention of the July 1971 STR.  After the additional STR was added to the record, the Veteran was afforded a VA psychiatric examination.  Following a review of the claims file, to include the recently added STR, the April 2012 VA examiner provided a positive medical nexus opinion that specifically cited the 1971 diagnosis of chronic depression.  Based on this VA medical opinion, service connection for an acquired psychiatric disorder was granted in the May 2012 rating decision, effective June 16, 2011.  The May 2012 rating decision is the first acknowledgment by VA of the July 1971 in-service diagnosis of chronic depression, and immediately led to the finding that the Veteran's current psychiatric disorder began in service.

Thus, the Board finds that, because additional and relevant STRs were received that existed at the time of prior RO adjudications in March 1975 and April 1980, the claim should have been readjudicated without the requirement that new and material evidence be received.  See 38 C.F.R. § 3.156(c)(1) (effective prior to September 6, 2006).  Further, depending on the facts of the case, the Veteran could be assigned an effective date as far back as his original claim or the date on which entitlement arose, whichever is later, since 38 C.F.R. § 3.156(c) (effective prior to September 6, 2006) is applicable.  See Vigil, 22 Vet. App. at 63.  In Vigil, as in this case, the applicability of 38 C.F.R. § 3.156(c) effective prior to September 6, 2006, was at issue, and the Court's holding in Vigil specifically apply to the version of 38 C.F.R. § 3.156(c) effective prior to September 6, 2006. 

The Board finds that the evidence supports assigning an earlier effective date of September 10, 1974, for the grant of service connection for an acquired psychiatric disorder.  Having reviewed the record evidence, the Board finds that, in assigning the initial effective date of June 16, 2011 for service connection for an acquired psychiatric disorder, the RO did not consider 38 C.F.R. 3.156(c).  There is highly probative and competent medical evidence to support finding that the Veteran's symptoms of psychiatric disability date back to September 10, 1974, the date of his original service connection claim.  Specifically, in April 2015, following a physical examination of the Veteran and a review of the Veteran's claims file, a private psychiatrist determined that the Veteran had been "totally disabled for the vast majority of his occupational and social life subsequent to his first presentation during active-duty service."  In a June 2016 addendum medical opinion, the private psychiatrist again reviewed the Veteran's medical history and added that, "There is no clinical reasoning behind the statement that [the Veteran] was suddenly disabled in July 2012, but not before.  It is not based on the clinical data that is overt and clear, showing [the Veteran] to be just as mentally ill and just as unable to work in 1970 as he was in 2012 . . . [The Veteran] has long been disabled beginning in 1971 and going forward."

Given the forgoing, the Board finds that the appropriate effective date for service connection for a psychiatric disability is September 10, 1974, the date of the original service connection claim.  See 38 C.F.R. § 3.156(c) (as effective prior to September 6, 2006); Vigil, 22 Vet. App. at 63; 38 U.S.C.A. 5110(a).  Because the Veteran filed his original service connection claim more than 1 year after the date of discharge from active service, there are no exceptions under which an effective date earlier than September 10, 1974, may be assigned.  Id.

III.  Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board may grant different levels of compensation effective from different dates based on the evidence, throughout the period from the time the initial rating claim was filed until a final decision is made here.  See Hart v. Mansfield, 121 Vet. App. 505 (2007).

The Veteran's acquired psychiatric disorder has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9434.   The Veteran is currently in receipt of a 50 percent evaluation prior to July 20, 2012, and a 100 percent evaluation since July 20, 2012.  He seeks a higher initial disability rating for his acquired psychiatric disorder prior to July 20, 2012.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9434.   

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and, inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for a total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names or close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  The Federal Circuit has elaborated that to meet the criteria for a given rating a veteran's symptoms must be the equivalent of those listed in the rating criteria for that rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board before August 2014, the previous versions of the regulations including references to DSM-IV apply.  

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher initial disability rating of 100 percent for his service-connected acquired psychiatric disorder from September 10, 1974, to July 19, 2012.  38 C.F.R. 4.130, DC 9434.  Here, there is evidence of total occupational and social impairment, which warrants a 100 percent rating.  Id.  

Specifically, a May 1973 VA medical certificate documented severe nervousness that was uncontrollable, even on medication.

A February 1975 VA examination diagnosed the Veteran with schizophrenic reaction.

In a June 1980 medical opinion, the Veteran's private physician, Dr. C.E.S., diagnosed the Veteran with chronic anxiety state and opined that "at the present time [the Veteran] is considered to be totally and permanently disabled."  

A July 1980 VA examination documented severe psychiatric symptoms that included poor judgment, an inappropriate affect, auditory hallucinations, paranoid ideation, grandiosity, and looseness of associations.

The Veteran submitted lay statements in support of his claim.  A letter dated in November 2011 from K.H., the Veteran's brother, reflected that he noted a change in the Veteran when he returned from active duty service.  The Veteran wanted to be alone.  The Veteran's aunt, S.G., submitted a letter stating that the Veteran was distant after separation from service.  

The Veteran was afforded a VA mental disorders examination in April 2012.  The Veteran was diagnosed with major depressive disorder, recurrent and moderate.  He was found to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  He noted that he was married for more than 40 years.  He suffered from depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships and had suicidal ideations.  He was capable of managing his own finances.  

In a June 2012 Disability Benefits Questionnaire (DBQ), the Veteran's private physician found that the Veteran experienced total occupational and social impairment due to the symptoms he had experienced since he first became psychotic with signs and symptoms consistent with the diagnosis of schizophrenia during the time he was in the military service.  These symptoms included longstanding auditory hallucinations, ideas of reference (i.e., thinks the television talks about him), thought broadcasting/thought insertion, and severe paranoia.

In an August 2012 VA treatment record, the VA physician noted that the Veteran had failed to report several psychotic symptoms that he had actually been experiencing for years because he did not want his family to know what was going on with him.  At this visit, the Veteran reported psychotic symptoms for years with paranoid thoughts, suspicion of his wife, hearing voices calling his name, and traveling on the highway and seeing someone on the roadside that was familiar.

In April 2015, following a physical examination of the Veteran and a review of the Veteran's claims file, a private psychiatrist determined that the Veteran had been "totally disabled for the vast majority of his occupational and social life subsequent to his first presentation during active-duty service."  In a June 2016 addendum medical opinion, the private psychiatrist again reviewed the Veteran's medical history and added that, "There is no clinical reasoning behind the statement that [the Veteran] was suddenly disabled in July 2012 [when the Veteran is in receipt of a 100 percent disability rating for his acquired psychiatric disorder], but not before.  It is not based on the clinical data that is overt and clear, showing [the Veteran] to be just as mentally ill and just as unable to work in 1970 as he was in 2012 . . . [The Veteran] has long been disabled beginning in 1971 and going forward."

Accordingly, the Board finds that the Veteran's overall disability picture more nearly approximates the criteria for a 100 percent rating for the entire appeal period from September 10, 1974, to July 19, 2012, as his symptoms have consistently demonstrated total occupational and social impairment.  The Board sees no basis for a staged rating as his symptoms to not appear to have changed during the appeal period.  The credible lay and medical evidence demonstrates that the effects of the Veteran's service-connected acquired psychiatric disorder symptoms are described to be of the type, frequency and severity that are more nearly consistent with total occupational and social impairment.  Thus, in applying the above law to the facts of the case, the Board finds that an initial disability rating of 100 percent for an acquired psychiatric disorder is warranted from September 10, 1974, to July 19, 2012.  38 C.F.R. § 4.130, DC 9434.

IV.  TDIU Claim

The Veteran seeks a TDIU.  The Board notes that beginning on September 10, 1974, the Veteran has been awarded a 100 percent schedular disability rating for his service-connected acquired psychiatric disorder as a result of this Board decision.  

The governing regulation, 38 C.F.R. § 4.16, specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  Here, the Veteran has been awarded a 100 percent schedular disability rating since September 10, 1974, the effective date of his service connection claim for an acquired psychiatric disorder.  Generally, to grant a TDIU, the Veteran cannot be in receipt of a total disability evaluation either for a single disorder or based on a combined evaluation.  38 C.F.R. § 4.16.  Thus, the Veteran is not eligible under the terms of the regulation for a TDIU rating at any time during the appeal period.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100 percent schedular rating "means that a veteran is totally disabled").  

The Board, however, is cognizant of VA's duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Relevant to this appeal, a claim for increased disability compensation may include the "inferred issue" of entitlement to special monthly compensation (SMC) even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114(s) (West 2014) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC).  SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).  

Here, the Veteran is service-connected for only two other disabilities separate and apart from his service-connected acquired psychiatric disorder.  The Veteran does not contend, and the medical evidence does not suggest, that his service-connected Horner's syndrome (rated as 0 percent disabling) and hemorrhoids (rated as 0 percent disabling), alone or combined have rendered him unemployable. 

In light of the facts as they are now before the Board, there is no additional benefit that VA has not already maximized, to include entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s).  

As such, his claim for a TDIU is rendered moot and is therefore dismissed. 











	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date of September 10, 1974, for the grant of service connection for an acquired psychiatric disorder is granted.

Entitlement to an initial disability rating of 100 percent for the acquired psychiatric disorder is granted, effective September 10, 1974, to July 19, 2012, subject to the law and regulations governing the payment of monetary benefits.

The claim of entitlement to a TDIU is dismissed.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


